NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 18-1394
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                     RAJAB GOMEZ,
                                                          Appellant
                                      ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 2:11-cr-00296-001)
                        District Judge: Hon. Susan D. Wigenton

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   January 25, 2019

           Before: SMITH, Chief Judge, CHAGARES and BIBAS, Circuit Judges.

                                   (Filed: May 9, 2019)

                                      ____________

                                        OPINION ∗
                                      ____________




       ∗
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
CHAGARES, Circuit Judge.

          Appellant Rajab Gomez challenges the procedural and substantive reasonableness

of his sentence for violating a condition of his supervised release, and the denial of his

request for an adjournment of his revocation hearing. For the following reasons, we will

affirm.

                                               I.

          Because we write principally for the parties, we recite only those facts necessary

to our decision.

          In 2011, Gomez pleaded guilty to distribution of a substance containing cocaine

base under 21 U.S.C. § 841(a), (b)(1)(B), and 18 U.S.C. § 2. He was sentenced in March

2014 to a term of twenty-four months of imprisonment and a four-year term of supervised

release, the latter of which included as a condition that Gomez not commit a federal,

state, or local crime during his period of supervision.

          Five months into his supervised release, Gomez was arrested for physically

assaulting and robbing a man in Pennsylvania. He pleaded guilty in state court to

robbery, simple assault, and receiving stolen property, and he was sentenced to “a

minimum period of two years to a maximum period of four years [of imprisonment]

followed by a consecutive term of two years of probation.” Appendix (“App.”) 37.

Gomez ultimately served a two-year term of imprisonment in a Pennsylvania state

facility.

          After his arrest for the state offense, the Government charged Gomez with eight

violations of his supervised release, but pursued only the one relating to his commission

                                                2
of the state crime. During a revocation hearing, the District Court concluded that Gomez

violated his supervised release, revoked his term of supervision, and immediately

proceeded to sentencing. At that hearing — and in a sealed letter submitted to the court

(“January 2018 letter”) upon which he relied during the hearing — Gomez argued that he

should receive a lenient sentence because of his: conduct while on pre-trial release for

the underlying federal offense; security concerns during his incarceration and supervised

release; and completion of a two-year term of imprisonment for the Pennsylvania offense.

Ultimately, the court sentenced Gomez to thirty-six months of imprisonment, to be served

consecutively to any previous state or federal term of imprisonment. Gomez raised no

objection to the sentence.

       Also during the hearing, Gomez requested an adjournment to retrieve from his

home certain letters regarding the aforementioned security concerns. After hearing

argument from the Government, and after Gomez’s attorney admitted that the contents of

the letters at issue were expressed in the January 2018 letter, the District Court denied the

request, concluding that there was an insufficient basis for an adjournment.

       Gomez now appeals, challenging his sentence as procedurally and substantively

unreasonable, and the denial of his request for an adjournment as an abuse of discretion.

Upon consideration of the briefs and the record, we are not persuaded by Gomez’s

arguments.




                                              3
                                             II. 1

                                             A.

       We begin by determining whether Gomez’s sentence was procedurally reasonable.

Gomez argues that the District Court erroneously: failed to consider and adequately

explain its rejection of his mitigation arguments; failed to consider and adequately

explain its analysis of the 18 U.S.C. § 3553(a) factors; and required, without adequate

explanation, his sentence to be served consecutively rather than concurrently.

       As to the first alleged procedural error, Gomez contends that the District Court did

not meaningfully consider and specifically articulate its rejection of his arguments that he

deserved a lenient sentence because of his: (1) pre-trial release activities; (2) security

concerns; (3) “additional 1-1/2 years in jail in Pennsylvania”; and (4) “troublesome

upbringing” (an argument not raised before the court). Gomez Br. 15–16. Because he

did not raise these objections before the sentencing court, we review the procedural

reasonableness of Gomez’s sentence for plain error. 2 United States v. Flores-Mejia, 759
F.3d 253, 258 (3d Cir. 2014) (en banc). That is, we must ascertain whether “(1) there


       1
          The District Court had jurisdiction over this matter pursuant to 18 U.S.C.
§§ 3231 and 3583, and our jurisdiction is based on 28 U.S.C. § 1291 and 18 U.S.C.
§ 3742(a).
        2
          Gomez appears to argue that his failure to object before the sentencing court
should be excused because an objection “would have been redundant to [his] clearly
articulated arguments and the Section 3553(a) standards.” Reply Br. 4 n.3. But it is clear
that, within this Circuit, “when a party wishes to take an appeal based on a procedural
error at sentencing—such as the court’s failure to meaningfully consider that party’s
arguments or to explain one or more aspects of the sentence imposed—that party must
object to the procedural error complained of after sentence is imposed in order to avoid
plain error review on appeal.” United States v. Flores-Mejia, 759 F.3d 253, 255 (3d Cir.
2014) (en banc).
                                              4
was an error, (2) the error was ‘clear or obvious,’ and (3) the error ‘affected the

appellant’s substantial rights.’” United States v. Stinson, 734 F.3d 180, 184 (3d Cir.

2013) (quoting Puckett v. United States, 556 U.S. 129, 135 (2009)). Should we conclude

that Gomez has satisfied those three requirements, we may exercise our discretion to

remedy the error if it “seriously affect[s] the fairness, integrity, or public reputation of

judicial proceedings.” Id. (alteration in original) (quoting Puckett, 556 U.S. at 135).

       A sentence is procedurally reasonable if the record “demonstrate[s] that the court

considered the § 3553(a) factors and any sentencing grounds properly raised by the

parties which have recognized legal merit and factual support in the record.” United

States v. Cooper, 437 F.3d 324, 332 (3d Cir. 2006), abrogated on other grounds by Rita v.

United States, 551 U.S. 338 (2007). Although the court “must adequately explain the

chosen sentence to allow for meaningful appellate review,” United States v. Merced, 603
F.3d 203, 215 (3d Cir. 2010) (quoting Gall v. United States, 552 U.S. 38, 50 (2007)),

depending on the case, “a ‘brief’ statement of reasons can be ‘legally sufficient,’” id.

(quoting Rita, 551 U.S. at 358), or “a longer explanation may be appropriate,” id.

Crucially, a “[s]entence is imposed for [a] violation[] of supervised release primarily to

sanction the defendant’s breach of trust ‘while taking into account, to a limited degree,

the seriousness of the underlying violation and the criminal history of the violator.’”

United States v. Bungar, 478 F.3d 540, 544 (3d Cir. 2007) (quoting United States v.

Dees, 467 F.3d 847, 853 (3d Cir. 2006)).

       As he recognizes, Gomez advanced his first three mitigation arguments in the

January 2018 letter, and the court expressly stated that it considered that letter and that a

                                               5
concern for Gomez’s safety was not in dispute. Moreover, Gomez reiterated during the

hearing his arguments concerning his incarceration for the Pennsylvania conviction and

safety concerns on supervised release. Although it did not provide a lengthy explanation

for its rejection of those arguments, “[t]he record makes clear that the sentencing judge

listened to each argument . . . and rejected [them].” United States v. Tomko, 562 F.3d
558, 568 (3d Cir. 2009) (en banc) (alteration in original) (citation omitted).

       Next, Gomez claims that the court failed to consider the § 3553(a) factors. He

particularly takes issue with an asserted failure by the court to consider and discuss “the

history and characteristics of the defendant listed in 18 U.S.C. § 3553(a)(1),” which he

argues “was the point of [his] mitigating arguments.” Gomez Br. 18. We are not

persuaded.

       A sentencing court’s obligation is to “give ‘rational and meaningful consideration’

to the relevant § 3553(a) factors.” United States v. Young, 634 F.3d 233, 237 (3d Cir.

2011) (quoting United States v. Doe, 617 F.3d 766, 769 (3d Cir. 2010)). It need not

“recite and make findings as to every one of the § 3553(a) factors, as long as the record

makes clear that the factors have been considered in deciding the sentence.” Merced, 603
F.3d at 222. As explained, we are satisfied that the court considered Gomez’s pretrial

conduct, security concerns, and Pennsylvania sentence, all of which he gathers under the

umbrella of § 3553(a)(1). Further, having also sentenced Gomez on his underlying

federal offense, the court was familiar with his “troublesome upbringing.” Gomez Br.

16. It is also clear from the record that the court considered the nature, circumstances,

and seriousness of Gomez’s offense, 18 U.S.C. § 3553(a)(1), (2)(A); the need “to

                                              6
promote respect for the law, and to provide just punishment,” id. § 3553(a)(2)(A); and

“the need to avoid unwarranted sentence disparities,” id. § 3553(a)(6). Most importantly,

a revocation sentence is imposed “primarily to sanction the defendant’s breach of trust.”

Bungar, 478 F.3d at 544; see also Dees, 467 F.3d at 853 (upholding a revocation sentence

of the statutory maximum term based on the defendant’s “multiple and flagrant breaches

of trust that began almost immediately upon his release from prison”). The court here

clearly expressed its discontent with Gomez’s breach, finding it “very troubling and

disconcerting” that he “engaged in criminal behavior that involved robbery” and “the

assault of another individual,” particularly “given how recently [he] had just gotten on

supervised release.” App. 83–84.

       Finally, Gomez challenges the imposition of a consecutive, rather than concurrent,

revocation sentence, as well as the court’s alleged failure to explain why the sentence was

to be served consecutively. A Guidelines policy statement provides that a revocation

sentence “shall be ordered to be served consecutively to any sentence of imprisonment

that the defendant is serving.” U.S.S.G. § 7B1.3(f). Acknowledging this provision,

Gomez contends that the District Court “should have articulated why it was following the

policy statement when it was merely advisory.” Gomez Br. 17. But the record

adequately reveals the court’s reasoning: before imposing sentence, it explained that

Gomez “underst[oo]d what . . . [he] w[as] supposed to do while . . . on supervised

release,” relayed its “responsibility . . . to enforce those obligations,” and expressed its

belief that its sentence will “stress[] the importance of being compliant when you are on

supervised release.” App. 83. “[W]hen a judge decides simply to apply the [advisory]

                                               7
Guidelines to a particular case, doing so will not necessarily require lengthy explanation.”

Rita, 551 U.S. at 356. We consider this explanation sufficient and conclude that the

decision to impose a consecutive sentence does not constitute plain error.

       In sum, we are not persuaded by Gomez’s assertions of procedural

unreasonableness.

                                            B.

       Gomez also claims to challenge his sentence as substantively unreasonable,

relying upon the same mitigation arguments underlying his claim of procedural error.

That is, Gomez repackages his procedural unreasonableness argument as one of

substantive unreasonableness. Because we see no procedural error in his sentence,

Gomez’s substantive challenge also fails. 3 Cf. Young, 634 F.3d at 243 (rejecting a


       3
         Our conclusion would be the same even if we read Gomez’s briefs as raising an
argument that his sentence was substantively unreasonable because of his mitigation
arguments as opposed to the District Court’s alleged failure to consider them. “Absent
procedural error, we will affirm the sentencing court ‘unless no reasonable sentencing
court would have imposed the same sentence on that particular defendant for the reasons
the district court provided.’” Doe, 617 F.3d at 770 (quoting Tomko, 562 F.3d at 568).
Our review in this regard is for an abuse of discretion, id. at 769, and is “highly
deferential,” id. at 774 (quoting Bungar, 478 F.3d at 543). The “heavy burden” of
demonstrating the sentence’s unreasonableness rests on Gomez. United States v. Clark,
726 F.3d 496, 500 (3d Cir. 2013). The record reflects that the court’s sentence was
mainly motivated by Gomez’s violation of his supervised release, the timing of that
violation (five months after the commencement of his supervision), and the nature of the
offense that resulted in the violation (assault and robbery). Additionally, the thirty-six
month sentence falls within the Guidelines range, see U.S.S.G. § 7B1.4(a) (providing a
range of thirty-three to forty-one months of imprisonment for a defendant, like Gomez,
with a criminal history category of VI who committed a Grade A violation), and so “is
less likely to be unreasonable,” United States v. Lessner, 498 F.3d 185, 204 (3d Cir.
2007). At bottom, Gomez has not established that “no reasonable sentencing court would
have imposed the same sentence.” Doe, 617 F.3d at 770 (quoting Tomko, 562 F.3d at
568).
                                             8
substantive challenge to the reasonableness of a sentence where the attack was “premised

upon alleged procedural errors,” which the panel had also rejected).

                                             C.

       Finally, Gomez challenges the District Court’s denial of his request — made at the

beginning of the revocation hearing — for an adjournment to retrieve letters from his

home relating to his safety concerns while imprisoned and while on supervised release.

He argues that the denial of his request was an abuse of discretion because the court

“offered no rationale concerning a busy court docket to explain the denial” and “the

evidence that Defendant wished to obtain . . . bore on a significant issue for the hearing,

particularly when the sole witness denied being alerted by Defendant to his security

concerns during supervised release.” Gomez Br. 20. We cannot agree.

       “We review the trial court’s refusal to grant a continuance for an abuse of

discretion.” United States v. Olfano, 503 F.3d 240, 245 (3d Cir. 2007). Because a

district court has “wide latitude in arranging [its] schedule,” it may exercise discretion

when disposing of a motion for an adjournment or continuance. Gov’t of V.I. v.

Charleswell, 115 F.3d 171, 174 (3d Cir. 1997). In doing so, the “court should consider:

the efficient administration of criminal justice; the accused’s rights, including an

adequate opportunity to prepare a defense; and the rights of other defendants awaiting

trial who may be prejudiced by a continuance.” United States v. Kikumura, 947 F.2d 72,

78 (3d Cir. 1991).

       Gomez asked to adjourn the revocation hearing at the inception of the hearing

itself to retrieve letters from his home, but did not explain why those letters were there

                                              9
and not in the courtroom. Defense counsel stated that the letters concerned issues that

Gomez experienced during his incarceration and supervised release before confirming

that their contents were also reflected in the January 2018 letter.

       Despite the court’s statement surmising that the letters might be relevant to

sentencing, we see no abuse of discretion in the decision to deny the adjournment. By

stating that the letters’ contents were expressed in the January 2018 letter, Gomez’s

attorney suggested that retrieval of the letters was not necessary. See United States v.

Khorozian, 333 F.3d 498, 507 (3d Cir. 2003) (finding no abuse of discretion in the denial

of a continuance for a witness to appear for trial where “defense counsel essentially

conceded that [the witness] would not be an essential witness”). Further, the District

Court acknowledged the lack of a dispute regarding the security concerns addressed in

the letters and expressly noted that it had considered the January 2018 letter when

crafting Gomez’s sentence. We are also not persuaded by Gomez’s argument that an

adjournment was necessary because “the sole witness denied being alerted by Defendant

to his security concerns during supervised release.” Gomez Br. 20. The testimony to

which Gomez refers was elicited after the District Court ruled on Gomez’s request and,

moreover, there is no indication that it affected the court’s view of Gomez’s argument or

the sentence. Consequently, we conclude that the court did not abuse its discretion.

                                             III.

       For the aforementioned reasons, we will affirm Gomez’s sentence and the District

Court’s decision denying Gomez’s request for an adjournment.



                                             10